Frazer, J.
There are two methods by which instructions given by the court to a jury may he preserved in the record. One of these methods is provided by statute, 2 G. & H., 199, et seq., and is so plainly stated therein that no interpretation is needed. The other method is by bill of exceptions. In the cáse before us, both of these methods were overlooked. The clorlc has, however, copied into the transcript certain papers, which, he states, are the instructions given and refused. It does not appear that the court was requested to-instruct in -writing, and the general instructions which thus purport to have been given by the court, are not signed by the judge. They are, therefore, no part of the record, and ought not to be found in the transcript. Special instructions asked by the appellant, if refused, might,, with his- exeep*162tions, have been made part of the record without a bill of exceptions, if his counsel had written at the close of each “refused and excepted to,” and'signed the name of the counsel. In this case the exception thus written is signed by the judge instead. It follows that they, too, arc improperly here. We cannot regard papers which arc in the transcript improperly, and consequently we cannot pass upon the questions made upon the instructions, and urged upon our attention on behalf of the appellant; and as no other question is presented, the judgment must be affirmed.
W. S. Ballengcr and N. H. Johnson, for appellant
The judgment is affirmed, with costs.